--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Exhibit 10.2

 
finance agreement
 
Dated May __, 2013
 
By and between the Borrower, and the Lender (as defined herein)
 
1.
Type of Finance
Senior term loan ("Loan"); The entire outstanding balance of the Loan (principal
and interest) shall be paid by Borrower to the Lender upon Maturity.
     
2.
Loan
Amount
360,000 NIS.
     
3.
Currency
New Israeli Shekel ("NIS").
     
4.
Borrower
Win Global Markets Inc., a corporation incorporated under the laws of the State
of Nevada. And/or Win Global Markets Inc (Israel) Ltd.
     
5.
Lender
Activa   Red   Green   Ltd                                         a   company   registered   under   the    laws
of Israel.                                       ("Lender").
     
6.
Seniority
Borrower's undertakings with respect to the Loan shall rank superior to, and
precede, any monetary or other undertaking of Borrower to any person and/or
entity, other than Borrower's undertakings pursuant to and/or with respect the
loans extended to the Borrower pursuant to those certain Finance Agreements
dated 16 August 2012 (as amended) and January 27th, 2013 (as amended) (the
Previous Loans"); all Loans and Previous Loans shall rank pari passu and pro
rata among themselves, provided that all Previous Loans other than the Previous
Loan extended by Mr. Cannelo Digrandi shall be subordinated in priority and
payment to such loan extended Mr. Carmelo Digrandi; Subject to applicable law:
(i) the proceeds of the next equity funding round of WGM (if and when
completed), and (ii) WGM's positive cash flow, shall first be applied to the
repayment of the Loan and Previous Loans.
7.
Maturity Date
May 11th, 2014.
     
8.
Repayment
The outstanding balance of the Loan (principal) shall become due and payable by
Borrower to Lender upon the Maturity Date save where a mandatory prepayment
obligation applies pursuant to Paragraph "Events of Default" herein.
 
Interest payments pursuant to Section 10 herein shall become due and payable
upon each Interest Date (as defined herein) (herein, "Interest Coupons");
Interest Coupons shall be payable pursuant to Annex Interest hereto.
 
It is agreed that in order to facilitate the timely repayment of the Loan and
the Interest Coupons, concurrently with the execution of this Agreement,
Borrower shall provide Lender with twelve (12) checks in the amount of 6,000 NIS
plus VAT each, drawn for the 11th day of each month commencing as of the date
hereof. In addition, the Borrower shall provide Lender with an additional check
in the amount of the Loan Amount drawn for the Maturity Date.
 
In case of conversion of the Loan by Lender pursuant to Section 14 herein and\or
Prepayment by the Borrower pursuant to Section 15 herein, all unpaid checks
provided to the Lender pursuant to this Section 8 above shall be returned
immediately to the Borrower as a precondition for such conversion.
     

 
 
 

--------------------------------------------------------------------------------

 
9.
Closing
The Closing shall be held on May 11th, 2013, through a delivery by Lender, to
Borrower, of proof of transfer of readily available funds at an amount equal to
Lender's Loan amount to the Borrower's bank account.
     
10.
Interest
The outstanding unpaid balance of the Loan (principal and interest) shall incur
interest at a rate of 20% (twenty percent) per annum, compounded monthly, with
respect of each calendar month on the first (1st) day of the following calendar
month (an "Interest Date"); in case where full or partial repayment occurs other
than on an Interest Date, Interest shall be incurred and compounded upon such
actual repayment pro rata to the period commencing upon the first day of the
relevant calendar month and terminating upon the actual date of such payment.
     
11.
Penalty Interest
Any amount due to be paid pursuant to this Agreement, which amount shall have
not been paid, in whole or part upon the payment date set forth herein, shall
incur a penalty interest at a rate of Interest plus 4% per annum.
     
12.
Covenants
Borrower undertakes that until the final and full discharge of all its
obligations to the Lender pursuant to herein and hereunder: (i) Lender shall
have, at reasonable times and upon reasonable prior notice, full access to all
books and records of Borrower and any subsidiary thereof and shall be entitled
to inspect the properties of each of them and consult with management of each of
them; (ii) the proceeds of the Loan shall be used only in order to finance the
Borrower's ongoing activities pursuant to the Borrower's business plan and
budget as approved by the Borrower's board of directors from time to time. It is
further acknowledged that the proceeds of the Loan shall not be used for the
repayment of the Previous Loans extended by JKM Management Ltd. and\or Mr.
Shimon Citron; (iii) no pledge, lien, mortgage, encumbrance, servitude and\or
any other third party right of any kind, of any rank, and in any manner
whatsoever shall be imposed on any of the rights and/or assets of the Borrower
without the prior written approval of Lender ("Approval"); (iv) Borrower shall
not sell, pledge, convey, hypothecate or grant any right in and/or with respect
to any material assets or rights thereof without an Approval other than in
Borrower's ordinary course of business as conducted as of the date hereof or as
contemplated to be conducted ("Ordinary Course"); (v) Borrower's books of
accounts will be adequately and consistently managed and maintained pursuant to
applicable GAAP; (vi) without an Approval, Borrower shall not extend any loans
to any of its existing shareholders and shall not repay any loans currently
extended by any of them, if any, and\or future loans extended to or by any of
them, to the extent such loans shall be extended; (vii) other than as applicable
pursuant to agreement(s) entered into prior to the date of the Closing, or as
Approved, no salary, management fee, consultation fee and\or other similar
payment shall be paid to any of the existing shareholders; (viii) Borrower shall
immediately notify Lender of any attachment, lien, confiscation, foreclosure or
any other similar measure (including without limitation a request for the
nomination of a receiver) that shall be imposed and\or taken with respect to the
assets or rights of Borrower or any subsidiary thereof, or any part of them, and
shall immediately and at its own expense take any and\all actions required for
the removal, discharge and\or dismissal, as applicable, of any of the
aforementioned; (ix) Borrower shall immediately notify Lender of any claim,
demand, legal procedure, legal proceeding and\or cause of action against the
Borrower or any subsidiary thereof; it is further acknowledged that the
aforesaid in this Paragraph shall also apply to all direct and indirect
subsidiaries of Borrower; (x) without an Approval, the Borrower shall neither
consummate nor undertake or agree to consummate and/or to perform any
transaction the direct or indirect result of which shall be the closing of an
equity or debt finance to Borrower ; (xi) without an Approval, Borrower shall
not receive any loan and/or credit facility from any person or entity; (xii)
without an Approval, Borrower shall not assume any liability, other than in the
Ordinary Course.
 
Borrower further undertakes to Lender, that it shall comply with all the
provisions of this Agreement and all Annexes or other ancillary documents
thereof in a precise, full and timely manner.

 
 
 

--------------------------------------------------------------------------------

 
 13.
Events of
Default
All undertakings due or which may become due to Lender in accordance with the
provisions of this Agreement, shall become immediately due and payable and,
unless otherwise specifically stated herein, without presentment, demand or
notice of any kind all of which are hereby waived, upon the occurrence of any
one of the events described below or, to the extent any of the following
provisions includes a grace period or a cure period, at the end of such grace
period or cure period (each, an “Event of Default”): (a) The Borrower or any
subsidiary thereof shall: (1) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, assets or rights, (2) be unable, or admit in writing as to
its inability, to pay its debts generally as they mature, (3) make a general
assignment for the benefit of all or any of its creditors, (4) commence any
liquidation or dissolution process, (5) become insolvent (as such term may be
defined or interpreted under any applicable law), (6) commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
laws now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or any other proceedings commenced against it, (7) cease or
terminate all or a substantial part of its business (except for cessation or
termination which shall be Approved); or (8) take any action for the purpose of
affecting any of the foregoing; (b) proceedings for the appointment of a
receiver, trustee, liquidator, manager with respect to any proposed or actual
arrangement with any creditors, or custodian or any other similar official of
the Borrower or any subsidiary thereof or of all or a substantial part of the
property or rights of any of them, the service of process seeking to attach, by
trustee or similar process, any assets or rights of any of them, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any of them or the debts thereof under any
bankruptcy, insolvency or other similar Law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed within five (5) days of commencement; (c) Borrower or any subsidiary
thereof shall fail to perform, violate or breach any of the terms, covenants,
obligations or agreements contained in this Agreement, or any ancillary document
related thereto, including, without limitation, failure to pay when due any
principal, interest or other payment required under the terms of this Agreement
on the date due, and does not cure such failure, violation or breach within
three (3) days from the date on which the Lender has given a written notice of
such failure, violation or breach; (d) any representation or warranty made or
furnished now or later to Lender by Borrower or any subsidiary thereof herein or
otherwise in connection with this Agreement, is false, incorrect, or misleading
in any material respect when made or furnished; (e) any default or event of
default shall occur under any indebtedness for borrowed money Borrower or any
subsidiary thereof, or under the terms applicable to any other monetary
obligation of any of them, and such default or event of default shall consist of
the failure to pay such indebtedness or obligation at the maturity thereof
(subject to any applicable grace period) or shall have continued unremedied for
a period of time sufficient to permit acceleration of the maturity of such
indebtedness or obligation; (f) (1) all or substantially all of the assets or
rights of the Borrower or any subsidiary thereof is attached, seized, levied on,
or comes into possession of a trustee or receiver; (2) Borrower or any
subsidiary thereof is enjoined, restrained, or prevented by court order from
conducting a material part of its business as now conducted or as contemplated
to be conducted; or (3) a notice of lien, levy, or assessment is filed against
Borrower's or any subsidiary thereof assets or rights by any person or entity;
or (4) a lawsuit, claim, demand or order for the payment of money in excess of
100,000 USD shall be filed or rendered against or received by Borrower or any
subsidiary thereof and the same shall remain in force for a period of 14 days
thereafter; (g) Lenders representing a majority of the outstanding balance of
all Loans and Previous Loans resolve, in writing, in their reasonable
discretion, that any event or condition shall exist that has had or could be
reasonably expected to have a Material Adverse Effect ("Material Adverse Effect"
shall mean a material adverse effect on (i) the business, assets, operations,
prospects or financial or other condition of Borrower or any subsidiary thereof
and\or of an affiliate of any of them; (ii) the ability of any of the foregoing
to pay and to perform their obligations in accordance with the terms of this
Agreement and to avoid an Event of Default (as herein defined); or (iii) the
rights and remedies of Lender under this Agreement, or any related document,
instrument or agreement.).
 
Upon any undertaking becoming due and payable as a result of any Event of
Default as aforesaid, Borrower will forthwith pay Lender all undertakings due to
Lender under this Agreement. Neither any course of dealing on the part of Lender
nor any delay or failure on the part of Lender to exercise any right shall
operate as a waiver of such right or otherwise prejudice Lender’s rights, powers
and remedies; The Borrower hereby irrevocably and unconditionally appoints
Lender (and acting pursuant to the election of Lender's representing the
majority of the outstanding balance of all Loans and Previous Loans) as its
lawful attorney-in-fact, exercisable and to be effective upon the occurrence and
during the continuance of any Event of Default, to: (i) endorse its name on any
checks or other forms of payment or security; (ii) settle and adjust disputes
and claims about the rights and/or assets of the Borrower directly with any
third party, for amounts and on terms Lender determines reasonable; (iii) make,
settle, and adjust all claims under any insurance policies of Borrower, as
applicable.

 
 
 

--------------------------------------------------------------------------------

 
14.
Conversion
Lender shall be entitled, not later than the earlier of: (i) the full repayment
of the Loan (principle and interest), and (ii) the Maturity Date, by delivering
a written notice to the Company, to convert the outstanding balance of the Loan
to equity on an outstanding  $/ equity $ basis (based on a fixed USD\NIS
exchange rate of 1 USD/3.6 NIS); provided, however, that if such conversion
shall result in the issuance or transfer by the Borrower, or any subsidiary
thereof, in one transaction or a series of transactions, of any shares of the
Borrower or any subsidiary thereof that have an aggregate market value equal to
5% or more of the aggregate market value of all the outstanding voting shares of
the Borrower to Lender or any affiliate or associate of Lender, then such
conversion shall require the prior approval of the Company's stockholders in
accordance with applicable law.
 
Each US Dollar of the outstanding Loan Amount (principle and interest) may be
converted into shares of the Company based on the lower between: (i) 0.1 US$ per
share with one (1) additional warrant to purchase one (1) share for 0.1 US$ per
ten (10) shares purchased, and (ii) the price per share represented by the
Company's next equity finance round.
     
15.
Prepayment
Following the lapse of four (4) months following the date of this Agreement, the
Borrower may elect to pre-pay the outstanding unpaid balance of the Loan
(principal and interest) in whole or part, by delivering a fifteen (15) days
prior written notice to the Lender to this effect, and in such case Borrower
shall not be required to make any make-whole payments to Lender.
     
16.
Confirmations
Each of the Parties hereby confirms to each other Party that: (i) it has the
requisite corporate power and authority to enter into this Agreement, (ii) its
board of directors has taken all actions required by any law to duly and validly
authorize and approve the execution and performance by such Party of this
Agreement, (iii) no other corporate proceedings on the part of such Party are,
or will be, necessary under any law, to authorize this Agreement, (iv) neither
the execution nor the performance by such Party of this Agreement (a)
contravenes or conflicts with such Party’s memorandum of association or articles
of association or any other governance document, or (b) contravenes or conflicts
with or constitutes a violation of any provision of any law binding upon or
applicable to such Party, (v) no agreement to which such Party is a party
prohibits or imposes any constraints on such Party's power to execute or perform
this Agreement or on such Party's power to become bound by the terms and
provisions of this Agreement, and (vi) this Agreement has been duly and validly
executed by such Party and assuming the due authorization, execution and
delivery by the other Parties, constitutes the legal, valid and binding
obligations of the Parties, enforceable against each of them in accordance with
their respective terms, subject to laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and rules of law governing specific
performance, injunctive relief or other equitable remedies.
     

 
 
 

--------------------------------------------------------------------------------

 
17.
Confidentiality
Subject to any applicable law, each Party undertakes to keep in strict
confidence any Confidential Information disclosed to any such Party during the
negotiations, the delivery or the performance of this Agreement; "Confidential
Information", herein: any information that relates to any of the Parties and/or
to their businesses: (a) which as of the date hereof is not publicly known, and
(b) (i) has not become publicly known after the date hereof, or (ii) has become
publicly known as a consequence of any breach by any Party of this Agreement;
The undertakings of each Party pursuant to this Paragraph shall: (i) survive the
termination, in whole or part, of this Agreement, until the third (3rd)
anniversary of such termination, (ii) be effective in case this Agreement, in
whole or part, is declared null and void for any reason whatsoever.
     
18.
Miscellaneous
The provisions of this Agreement may not be amended or restated other than
pursuant to the written prior consent of all Parties; Each Party shall bear its
own expenses, costs and taxes with respect to the negotiation, execution,
deliver or performance of this Agreement; This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument; The laws of the
State of Israel (without reference to its principles of conflicts of law)
exclusively govern the construction, interpretation and other matters arising
out of or in connection with this Agreement; Any dispute between the Parties or
any of them with respect to the construction, interpretation and other matters
arising out of or in connection with this Agreement shall be subject to the
exclusive jurisdiction of the courts in Tel Aviv-Jaffa, Israel, and each Party
hereby waives any contention with respect to the jurisdiction of such courts,
including without limitation a contention that such courts constitute an
inconvenient forum; Unless explicitly indicated herein, nothing herein shall be
construed as amending, restating or otherwise changing the terms of any other
agreement or other instrument that was entered into by and among the Parties
and\or any of them; WGM hereby irrevocably appoints Mr. Guy Elhanani, only with
respect to any matter under this Agreement and/or relating thereto, as an agent
for service of court documents in the State of Israel, pursuant to Regulation
478 of the Israeli Civil Procedure Regulations 1984 and/or any other regulation,
statute or law replacing, amending and/or restating the same; Each Party giving
any notice required or permitted under this Agreement will give the notice in
writing, and use one of the following methods of delivery to the Party to be
notified, at the address set forth below or another address of which the sending
Party has been notified in accordance with this Section‎11.10: (a) personal
delivery; (b) facsimile or telecopy transmission with a reasonable method of
confirming transmission; (c) commercial overnight courier with a reasonable
method of confirming delivery; or (d) pre-paid, certified or registered mail,
return receipt requested.  Notice to a Party is effective for purposes of this
Agreement only if given as provided pursuant to this Section‎11.10 and if the
intended addressee has actually received the notice or if by personal delivery
or facsimile, within the same date, and if by registered mail, within 48 hours
from delivery - (x) Notices to Borrower shall be delivered to 92 Vandam St., New
York, NY 10012, USA or to Mr. Guy Elhanani (y) Notices to Lender – 12 Kpalan St.
Tel Aviv.



 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED BY
THEIR DULY AITHORIZED SIGNATORIES ON THE DATE FIRST ABOVE MENTIONED –
 
/s/ Shimon Citron
 
/s/ Roy Leshem    Tomer Kanfi
 
Win Global Markets Inc.
 
By: Shimon Citron
 
Title: Director
 
[Active Red Green Ltd.]
 
By: Roy Leshem    Tomer Kanfi
 
Title:



Guarantee and Undertaking
 
The undersigned hereby undertakes to guarantee the full and timely payment of
any and all amounts due to the Lender pursuant to the above Agreement.
 
______________
 
Win Global Markets Inc (Israel) Ltd.
 
By:
 
Confirmation
 
Each of the undersigned, severally, confirms its agreement with the above
Agreement
 
_______________
 
Carmelo Digrandi
 
/s/ Roy Leshem    Tomer Kanfi
 
JKM Management Ltd.
 
By: Roy Leshem    Tomer Kanfi
 
/s/ Shimon Citron
Shimon Citron
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 
 
 
 

